FILED
                           NOT FOR PUBLICATION                              JAN 13 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ADOLFO ROMO MARTINEZ,                            No. 06-15025

              Petitioner - Appellant,            D.C. No. 1:03-cv-05180-OWW-
                                                 WMW
  v.

DAVID L. RUNNELS,                                MEMORANDUM *

              Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                           Submitted January 11, 2010 **
                             San Francisco, California

Before: KOZINSKI, Chief Judge, WALLACE and SILVERMAN, Circuit Judges.

       The California Court of Appeal thoroughly reviewed the evidence and held

it sufficient to uphold Matinez’s conviction for felony false imprisonment. See

Jackson v. Virginia, 443 U.S. 307, 324 (1979). The court stated that witnesses


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          -2-

testified that Martinez was upset about the child support order that Anguiano had

obtained against him; he had aggressively sought to track her down to confront her

about his paternity of the children and her requests for orders of financial

assistance; and he had threatened and been violent with her on previous occasions

when discussing these issues. Approximately 10 p.m. on the night of her

disappearance, before temporarily leaving her apartment and her two young

children to walk her friend outside, Anguiano told her cousin that she would be

right back. Before returning, Anguiano encountered Martinez. Witnesses saw

Anguiano speaking with Martinez for at least forty-five minutes, standing with her

back to the wall, her eyes downcast, and arms folded, while he stood directly in

front her with both of his hands against the wall, badgering her to answer his

questions. No witness saw Anguiano after 10:45 p.m. The California Court of

Appeal concluded that given Martinez’s prior acts of domestic violence, “[i]t could

be inferred from the circumstantial evidence that [Martinez] used either violence or

menace, i.e., verbal threats of again inflicting harm to [Anguiano], to prevent her

from returning to her apartment until she answered the questions he was posing.”

People v. Martinez, No. F036712, 2002 WL 749398, *46 (Cal. Ct. App. Apr. 29,

2002); see People v. Checketts, 84 Cal. Rptr. 2d 491, 493 (Cal. Ct. App. 1999).

This decision is not based on an unreasonable determinable of the facts, nor is it
                                         -3-

contrary to, or an unreasonable application of, clearly established federal law. 28

U.S.C. § 2254(d); see Jackson, 443 U.S. at 319.

       Martinez also presents uncertified issues in his opening brief. He alleges

that his second degree murder conviction was based upon insufficient evidence and

that the trial court erred in giving jury instruction CALJIC 2.50.02 and admitting

evidence of his prior threats against Anguiano. To expand the certificate of

appealability to include these issues, Martinez must make “a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003). He has not done so. Because reasonable

jurists would not find any of the uncertified issues debatable, we decline to expand

the certificate of appealability.

       AFFIRMED.